Citation Nr: 0520154	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1956 to June 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision which, 
in pertinent part, denied a claim for a TDIU rating.  In 
March 2004, the veteran testified at a Board hearing.  


REMAND

The veteran claims that his established service-connected 
disabilities prevent gainful employment, warranting a TDIU 
rating.  He is currently service-connected for postoperative 
residuals of a herniated nucleus pulposus at L4-L5 (rated 60 
percent), postoperative residuals of a right knee 
meniscectomy with traumatic arthritis (rated 20 percent), 
postoperative residuals of a left knee patellectomy with 
traumatic arthritis (rated 20 percent), right eye 
conjunctivitis (rated 10 percent), gastritis (rated 10 
percent), and for a scar of the right forehead (rated 0 
percent).  The combined rating is 80 percent.  

The veteran was last afforded a VA general medical 
examination in April 2001.  The diagnoses were lumbar 
neuritis to the left leg, status post lumbar laminectomy, 
gastritis, thoracolumbar spondylosis, status post right 
ureteral stenosis, benign prostatic hypertrophy with a high 
prostate-specific antigen, status post left knee 
patellectomy, status post bilateral knee arthrostomy due to 
ligament repair, high blood pressure, degenerative joint 
disease, and status post cholecystectomy.  

The Board notes that the examiner did not address whether the 
veteran's service-connected disorders alone render him 
unemployable.  

Additionally, at the March 2004 hearing, the veteran 
testified that his service-connected disabilities had 
worsened since he last worked in 1999.  The Board notes that 
the veteran was last afforded VA examinations specifically as 
to his service-connected low back disability, right knee 
disability, left knee disability, and eye condition in 1999.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination(s) to determine the severity 
of his service-connected disorders and 
whether they render him unemployable.  The 
claims file must be provided to and 
reviewed by the examiner(s).  The 
examiner(s) should describe current 
impairment from each of the service-
connected disorders, and should 
specifically provide an opinion as to 
whether the veteran would be unable to 
obtain or retain employment due solely to 
his service-connected low back disability, 
right knee disability, left knee 
disability, right eye condition, 
gastritis, and his forehead scar 
residuals, if his other nonservice-
connected disorders were not present.

2.  Thereafter, review the claim for a 
TDIU rating.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


